Citation Nr: 0718208	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  99-18 284A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, as secondary to a left knee disability.

2.  Entitlement to service connection for a left shoulder 
disability, as secondary to a left knee disability.

3.  Entitlement to service connection for a right knee 
disability, as secondary to a left knee disability.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected low back disability prior to 
January 30, 2002. 

5.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected low back disability on and 
after January 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The appellant is the recognized guardian of the veteran who 
had active military service from June 1953 to June 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in New York, New York.  In 
pertinent part of a May 1996 rating decision, the RO granted 
service connection for a low back disability and assigned an 
initial 20 percent rating effective from January 18, 1990.  
The veteran appealed for a higher initial rating.  
Subsequently, the veteran's claims folder was transferred to 
the VA RO in San Juan, the Commonwealth of Puerto Rico.

In an April 2004 rating decision, the San Juan RO assigned a 
40 percent rating effective from January 30, 2002; however, 
in an August 2006 rating decision, the San Juan RO assigned a 
60 percent rating effective from January 30, 2002.  In the 
August 2006 rating decision, the San Juan RO informed the 
veteran that because "total" benefits had been granted for 
the lumbar spine, the appeal was satisfied.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

This appeal also arises from a September 1998 RO rating 
decision that determined that claims of entitlement to 
secondary service connection for right and left shoulder and 
right knee disorders were not denied as not well grounded.  

In November 2004, the veteran requested that he be found 
incompetent and desired that his daughter be appointed as his 
guardian.  In December 2004, the RO determined that the 
veteran was incompetent.  

Although the appealed May 1996 rating decision also denied an 
increased rating for the left knee, the veteran later 
withdrew his appeal for a higher left knee rating.

In March 2000 and in March 2001, the veteran submitted claims 
of clear and unmistakable error in a 1965 rating decision.  
These claims are referred for action, as they appear to 
remain pending.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  Whether a medical examination is "contemporaneous" 
depends on the circumstances of the case.  See Snuffer v. 
Gober, 10 Vet App. 400 (1997), and Caffrey v Brown, 6 Vet App 
377, 381 (1994).  In Caffrey, the Court held that where 
evidence indicated a material change in the disability or 
indicated that the current rating may be incorrect, a current 
medical examination was required.  

The most recent VA examinations addressing the shoulders and 
right knee were accomplished in March 1997 (although VA 
examined the veteran in January 2002 and in December 2005, 
those reports do not address the shoulders or right knee).  
In May 2007, the veteran's representative argued that there 
has been significant deterioration of both shoulders and 
knees since those examinations.  The representative requested 
current examinations.  Although reexamination will again 
delay adjudication, current examinations are necessary.  
Snuffer, supra.  In this regard, under the provisions of 38 
C.F.R. § 3.310(a) (2006), service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disease or injury.  However, 
service connection may also be granted for nonservice-
connected disability "when aggravation of a veteran's 
nonservice- connected condition is proximately due to or the 
result of a service-connected condition," with compensation 
being paid "for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, a VA examination is needed to address the 
etiology of the claimed bilateral shoulder and right knee 
disabilities, to include whether the disabilities are caused 
or aggravated by the veteran's service-connected left knee 
disability.

With respect to the lumbar spine rating, in September 2006, 
the San Juan RO withdrew the appeal in violation of 38 C.F.R. 
§ 20.204 (2006), which states that only an appellant or 
appellant's representative may withdraw an appeal.  The most 
recent supplemental statement of the case (SSOC) that 
addressed this claim was issued in April 2004.  Due process 
requires that the RO issue an SSOC informing the veteran that 
the issue remains on appeal unless he withdraws it from 
appeal.  Moreover, the notice requirements set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), have not been 
met.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the lumbar spine.

2.  After the development requested above 
has been completed, the veteran should be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of the left and right shoulder 
and right knee symptoms from the veteran 
and answer the following:

I.  What are the current diagnoses 
relative to the right and left 
shoulders and right knee?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability was caused by trauma 
during active service?

III.  If the answer in question II 
above is "no", then is it at least 
as likely as not that the disability 
was caused or aggravated by the 
service-connected left knee 
disability?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  Adjudication 
of the service connection claims should 
consider the applicability of 38 C.F.R. § 
3.310(a) (2006) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The RO should also issue an SSOC with 
respect to the initial ratings for the 
service-connected lumbar spine 
disability, considering all pertinent 
evidence and the former and current 
rating criteria for the lumbar spine. 

An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


